PER CURIAM
Wife appeals from the judgment of dissolution of a 25-year marriage. The court awarded her spousal support of $850 per month for three years and then $500 per month for two years. She challenges the amount and duration of spousal support and the failure of the trial court to award her attorney fees. Wife has a high school education. She has recently started a career as a real estate agent. We agree that the length of the marriage, her limited education and the uncertainty of her ability to support herself on income as a real estate agent justify an award of permanent spousal support. We find no error in the court’s denial of attorney fees.
The judgment is modified to provide that husband pay wife $850 a month from November 1, 1985, through October, 1988; and beginning on November 1, 1988, husband pay $500 per month permanent spousal support; affirmed as modified. Costs, not including attorney fees, to wife.